 
 
 
Execution Version

OVERRIDING ROYALTY PURCHASE AGREEMENT
 
BETWEEN
 
O'BRIEN RESOURCES, LLC
 
AS SELLER
 
AND
 
BERRY PETROLEUM COMPANY
 
AS PURCHASER
 
DATED AS OF JUNE 10, 2008
 


 

 
 

--------------------------------------------------------------------------------

 

OVERRIDING ROYALTY PURCHASE AGREEMENT
 
This Overriding Royalty Purchase Agreement (this "Agreement"), is dated as of
June 10, 2008, by and between O'Brien Resources, LLC, a Texas limited liability
company ("Seller"), and Berry Petroleum Company, a Delaware corporation
("Purchaser"), but effective for all purposes as of the Effective Date.  Seller
and Purchaser are sometimes referred to herein collectively as the "Parties" and
individually as a "Party."
 
RECITALS:
 
Pursuant to that certain Purchase and Sale Agreement by and among Purchaser,
Seller, and certain other parties dated as of June 10, 2008 (the "Purchase
Agreement") Seller assigned to Purchaser certain interests in and to, among
other things, certain oil and gas leases more specifically described therein;
 
Seller specifically excluded from the Purchase Agreement certain overriding
royalty interests reserved by Seller prior to the date of the Purchase Agreement
in and to the oil and gas leases covering the lands shown on Exhibit A hereto,
including, without limitation those overriding royalty interests more
specifically described on Exhibit B-1 hereto (the "Overriding Royalty
Interests"); and
 
Seller desires to sell and Purchaser desires to Purchase the Overriding Royalty
Interests pursuant to the terms hereof.
 
NOW THEREFORE, for and in consideration of the premises and of the mutual
promises, representations, warranties, covenants, conditions, and agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Parties agree as follows:
 
Article 1
 
PURCHASE AND SALE
 
1.1 Purchase and Sale.  On the terms and conditions contained in this Agreement,
Seller agrees to sell to Purchaser, effective as of February 1, 2008 (the
"Effective Date") and Purchaser agrees to purchase, accept, and pay for the
Overriding Royalty Interests.
 
1.2 Certain Excluded Assets.  Notwithstanding anything to the contrary in this
Agreement or the Purchase Agreement, it is understood and agreed by the Parties
that the Overriding Royalty Interests shall not include, and there shall not be
transferred to Purchaser at Closing (a) any Tax refund (whether by payment,
credit, offset, or otherwise) with respect to Taxes applicable to the Overriding
Royalty Interests prior to the Effective Date and (b) refunds relating to
severance Tax abatements (whether by payment, credit, offset, or otherwise, and
together with any interest thereon) with respect to all taxable periods or
portions thereof ending on or prior to the Effective Date, whether received
before, on, or after the Effective Date (including, without limitation, refunds
relating to the designation by the Railroad Commission of Texas of any Well or
Unit as "High Cost" pursuant to the terms of 16 Tex. Admin. Code § 3.101).
 
 
 

--------------------------------------------------------------------------------

 
 
1.3 Incorporation of Certain Definitions.  Capitalized terms used herein but not
defined shall have the meanings ascribed to such terms in the Purchase
Agreement.
 
Article 2
PURCHASE PRICE
 
2.1 Purchase Price.  The purchase price for the Overriding Royalty Interests
(the "Purchase Price") shall be Thirty-Two Million Three Hundred Fifty-Six
Thousand dollars ($32,356,000) (the "Unadjusted Purchase Price"), adjusted as
provided in Section 2.4.
 
2.2 Allocated Values.  The allocations set forth in Schedule 2.2 (the "Allocated
Values") shall be used by Seller and Purchaser as the basis for calculating
Title Defect Amounts and reporting asset values and other items, including
preparing Internal Revenue Service Form 8594, Asset Acquisition Statement (which
Form 8594 shall be completed, executed and delivered by such parties as soon as
practicable after the Closing but in no event later than 15 days prior to the
date such form is required to be filed).  Seller and Purchaser agree not to
assert, and will cause their Affiliates not to assert, in connection with any
audit or other proceeding with respect to Taxes, any asset values or other items
inconsistent with the amounts set forth in Schedule 2.2.
 
2.3 Division of Proceeds, Expenses, and Taxes.
 
(a) Seller shall be entitled to all amounts earned from the sale of Hydrocarbons
produced from, or attributable to, the Overriding Royalty Interests during the
period up to but excluding the Effective Date (net of any (i) gathering,
processing, and transportation costs paid in connection with sales of
Hydrocarbons from an Overriding Royalty Interest, and (ii) production Taxes,
severance Taxes, and other Taxes measured by units of production, in each case,
to the extent not otherwise deducted by a third Person, including, without
limitation, a purchaser of production), and to all other income earned with
respect to the Overriding Royalty Interests up to but excluding the Effective
Date.  Purchaser shall be entitled to all such amounts with respect to periods
of time from and after the Effective Date.
 
(b) Seller shall be responsible for (and entitled to any refunds and indemnities
with respect to) the costs, expenses, and expenditures (if any) incurred up to
but excluding the Effective Date, to the extent that the same have not been
otherwise deducted by a third Person (including, without limitation, a purchaser
or production, and Purchaser shall be responsible for all other costs, expenses,
and expenditures (if any).
 
(c) Without duplication of any amounts otherwise paid or received (or, in the
case of costs, expenses, and expenditures, deducted or otherwise accounted for
by a third Person, including, without limitation a purchaser of production) with
respect to the Overriding Royalty Interests, (i) should any Party or its
Affiliates receive any proceeds or other income to which the other Party is
entitled under this Section 2.3, such Party shall fully disclose, account for,
and promptly remit the same to such other Party, and (ii) should any Party pay
any costs, expenses, or expenditures for which the other Party is responsible
under this Section 2.3, such Party shall reimburse the other Party promptly
after receipt of such other Party's invoice, accompanied by copies of the
relevant vendor or other invoice and proof of payment.
 
 
-2-

--------------------------------------------------------------------------------

 
 
(d) Real and personal property Taxes, severance Taxes, and any other Taxes
measured by units of Production with respect to the Overriding Royalty Interests
shall be prorated between Purchaser and Seller as of the Effective Date.  If the
actual Taxes are not known on the Closing Date, Seller's share of such Taxes
shall be determined by using (i) the rates and millages for the year prior to
the year in which the Closing occurs, with appropriate adjustments for any known
and verifiable changes thereto, and (ii) the assessed values for the year in
which Closing occurs.  When Purchaser receives the actual tax statements for or
applicable to the Overriding Royalty Interests from the appropriate taxing
authorities, Purchaser shall deliver to Seller a copy of such statements,
together with the amount, if any, by which Seller's proration exceeds the
proration that would have been made had actual tax statements been used to
calculate Seller's proration.  If the proration for Seller that would have been
made using actual tax statements exceeds that made at Closing, Seller shall pay
to Purchaser such difference within five (5) days of receipt of such statement.
 
(e) "Earned" or "Incurred," as used in this Section 2.3 shall be interpreted in
accordance with accounting recognition under the Accounting Principles.
 
2.4 Adjustments to Purchase Price.  The Unadjusted Purchase Price shall be
adjusted as follows:
 
(a) Increased or decreased, as appropriate, in accordance with Article 3; and
 
(b) Increased or decreased, as appropriate, to give effect to the terms and
provisions of Section 2.3.
 
Article 3
TITLE MATTERS
 
3.1 Seller's Title.
 
(a) Seller represents and warrants to Purchaser that Seller's title to the
Overriding Royalty Interests shown on Exhibit B-2 is (and as of the Closing Date
shall be) Defensible Title as defined in Section 3.2.  This representation and
warranty provides Purchaser's exclusive remedy with respect to any Title
Defects.  The conveyance to be delivered by Seller to Purchaser at Closing (the
"Conveyance") shall be in form identical to the Conveyance attached hereto as
Exhibit C and shall contain a special warranty of title to the Overriding
Royalty Interests by, through, and under Seller, but not otherwise, subject to
the Permitted Encumbrances.
 
(b) With respect to each Overriding Royalty Interest that relates to an
Undeveloped Location, it is understood and agreed by Purchaser that the
representation of Seller in Section 3.1(a) is based upon the Undeveloped
Assumption Data.  Purchaser shall not be entitled to protection under Seller's
representation in Section 3.1(a) against any Title Defect to the extent based
upon, or arising out of, Purchaser's disagreement with, or change to, the
Undeveloped Assumption Data.  The Undeveloped Assumption Data was provided to
Purchaser previously in connection with the transactions contemplated by the
Purchase Agreement, and copies of the Undeveloped Assumption Data described in
Section 3.1(c)(i) and (ii) of the Purchase Agreement have been provided to
Purchaser in connection with the execution of the Purchase Agreement.
 
 
-3-

--------------------------------------------------------------------------------

 
 
3.2 Definition of Defensible Title.
 
(a) As used in this Agreement, the term "Defensible Title" means that title of
Seller which, subject to the Permitted Encumbrances:
 
(i) entitles Seller to receive not less than the "net revenue interest" share or
percentage shown in Exhibit B-2 of all Hydrocarbons from a Lease, Well, or Unit
attributable to the aggregate of the Overriding Royalty Interests, whether in
cash, in kind, or otherwise, except decreases resulting from the establishment
or amendment of pools or units, and except as otherwise stated in Exhibit B-2;
and
 
(ii) is free of liens, encumbrances, obligations, or defects, other than
Permitted Encumbrances.  As used herein, the term "Permitted Encumbrances" shall
include (without limiting the definition set forth in the Purchase Agreement),
the failure to record assignments or reservations of any Overriding Royalty
Interest to the extent that the same would not reduce Seller's net revenue
interest below that shown in Exhibit B-2.
 
(b) As used in this Agreement, the term "Title Defect" means any lien, charge,
encumbrance, obligation, or defect, including, without limitation, a discrepancy
in net revenue interest that causes a breach of Seller's representation and
warranty in Section 3.1.
 
3.3 Notice of Title Defects.  To assert a claim arising out of a breach of
Section 3.1, Purchaser must deliver a defect claim notice or notices to Seller
on or before ten (10) Business Days prior to the Target Closing Date (the
"Defect Claim Date"); provided, however, that Purchaser shall use its
commercially reasonable efforts to deliver a defect claim notice with respect to
a specific alleged Title Defect on or before five (5) Business Days after
Purchaser obtains knowledge of the existence of such Title Defect, even if the
date of delivery of such defect claim notice is prior to the Defect Claim
Date.  Each such notice shall be in writing and shall include:
 
(a) a description of the alleged Title Defect(s);
 
(b) the Overriding Royalty Interests affected;
 
(c) the Allocated Values of the Overriding Royalty Interest(s) subject to the
alleged Title Defect(s);
 
(d) true and complete copies of any documentation supporting the existence,
nature, and basis of the alleged Title Defect(s); and
 
(e) the amount by which Purchaser reasonably believes the Allocated Values of
those Overriding Royalty Interests are reduced by the alleged Title Defect(s)
and the computations and information upon which Purchaser's belief is based.
 
 
-4-

--------------------------------------------------------------------------------

 
 
PURCHASER SHALL BE DEEMED TO HAVE WAIVED ALL BREACHES OF SECTION 3.1 OF WHICH
SELLER HAS NOT BEEN GIVEN NOTICE ON OR BEFORE THE DEFECT CLAIM DATE.
 
3.4 Title Defect Amounts.  The Title Defect Amount resulting from a Title Defect
(the "Title Defect Amount") shall be determined as follows:
 
(a) if Purchaser and Seller agree on the Title Defect Amount, that amount shall
be the Title Defect Amount;
 
(b) if the Title Defect is a lien, encumbrance, or other such charge, then the
Title Defect Amount shall be the amount necessary to be paid to remove the Title
Defect from Seller's interest in the affected Overriding Royalty Interests;
 
(c) if the Title Defect represents a discrepancy between (i) the net revenue
interest for any Overriding Royalty Interest and (ii) the net revenue interest
or percentage stated on Exhibit B-2 with respect to such Overriding Royalty
Interest, then the Title Defect Amount shall be the product of the Allocated
Value of such Overriding Royalty Interest multiplied by a fraction, the
numerator of which is the net revenue interest or percentage ownership decrease
and the denominator of which is the net revenue interest or percentage ownership
stated on Exhibit B-2, provided that if the Title Defect does not affect the
Overriding Royalty Interest throughout its entire productive life, the Title
Defect Amount determined under this Section 3.4(c) shall be reduced to take into
account the applicable time period only;
 
(d) if the Title Defect represents an obligation, encumbrance, burden, or charge
upon or other defect in title to the affected Overriding Royalty Interest of a
type not described in subsections (a), (b),or (c) above, the Title Defect Amount
shall be determined by taking into account the Allocated Value of the Overriding
Royalty Interest so affected, the legal effect of the Title Defect, the
potential economic effect of the Title Defect over the life of the affected
Property to which the Overriding Royalty Interest relates, the values placed
upon the Title Defect by Purchaser and Seller, and such other factors as are
necessary to make a proper evaluation (including, without limitation, the
reasonable cost to cure such Title Defect);
 
(e) notwithstanding anything to the contrary in this Article 3, (i) an
individual claim for a Title Defect for which a claim notice is given in
accordance with Section 3.3 shall not be considered to be a Title Defect
pursuant to this Article 3  unless and until the Title Defect Amount with
respect thereto exceeds One-Hundred Thousand dollars ($100,000), and (ii) with
respect to any Title Defects entitled to an adjustment pursuant to subsection
(i), unless and until the aggregate amount of such Title Defects exceed
One-Million dollars ($1,000,000); and
 
(f) the Title Defect Amount with respect to a Title Defect shall be determined
without duplication of any costs or losses included in another Title Defect
Amount hereunder.
 
3.5 Cure Notice.
 
(a) Seller shall have the right, but not the obligation, to attempt, at Seller's
sole cost, to cure or remove on or before sixty (60) days after the Closing Date
(the "Cure Period") any Title Defects of which Seller has been advised by
Purchaser if Seller has provided written notice of its intent to cure or remove
such Title Defects (a "Cure Notice").
 
 
-5-

--------------------------------------------------------------------------------

 
 
(b) In the event that Seller delivers a Cure Notice to Purchaser,
Sections 3.6(a) and 3.7 shall apply with respect to any Overriding Royalty
Interests for which Seller has elected to attempt to cure or remove a Title
Defect.  Seller's election to attempt to cure a Title Defect shall not
constitute a waiver of any rights of Seller under this Article 3, including,
without limitation, Seller's right to dispute the existence, nature or value of,
or cost to cure, the Title Defect.
 
3.6 Response to Title Defect Claim.  In the event that Purchaser delivers to
Seller a notice pursuant to Section 3.3, Seller may, on or before a date that is
two (2) Business Days prior to the Closing Date (provided that, if Seller does
not provide such notice, Seller shall be deemed to have elected Section 3.6(a),
below):
 
(a) deliver a Cure Notice, in which case (i) the Unadjusted Purchase Price shall
be decreased by the Allocated Value of the Overriding Royalty Interests covered
in the Cure Notice, (ii) the affected Overriding Royalty Interests shall not be
conveyed to Purchaser at Closing pending Seller's attempt to cure such Title
Defect, and (iii) Seller shall have the rights set forth in Section 3.7;
 
(b) exclude the Overriding Royalty Interests affected by the Title Defect from
this Agreement, in which case the Unadjusted Purchase Price shall be decreased
by the Allocated Value of any such Overriding Royalty Interest and the affected
Overriding Royalty Interest shall be deemed to be deleted from this Agreement
for all purposes and shall not be conveyed to Purchaser at Closing; or
 
(c) include the Overriding Royalty Interests affected by the Title Defect in
this Agreement and convey the same to Purchaser at Closing, in which case the
Unadjusted Purchase Price shall be decreased by the Title Defect Amount of such
Title Defect.
 
3.7 Title Defects Subject to Cure.
 
(a) If, with respect to any Title Defect that Seller has elected to attempt to
cure pursuant to Section 3.6(a), if such Title Defect is cured on or before the
end of the Cure Period, Seller shall sell to Purchaser, and Purchaser shall
purchase from Seller, the affected Overriding Royalty Interests effective as of
the Effective Date pursuant to the terms of this Agreement.
 
(b) Subject to a final determination of the existence or Title Defect Amount
with respect to such Title Defect pursuant to Section 3.8, if Seller has not
cured such Title Defect on or before the end of the Cure Period, Seller shall
not be obligated to sell to Purchaser, and Purchaser shall not be obligated to
purchase, the affected Overriding Royalty Interests.
 
(c) Notwithstanding anything to the contrary contained herein, Seller shall have
the right, at any time before, during, or after the Cure Period, and without
notice to, or consent by, Purchaser, to cease its attempt to cure any alleged
Title Defect and retain the Overriding Royalty Interests affected thereby
without liability or obligation to Purchaser.
 
 
-6-

--------------------------------------------------------------------------------

 
 
3.8 Title Defect Resolution; Arbitration.
 
(a) Seller and Purchaser shall attempt to agree on all Title Defect Amounts and
Title Benefit Amounts on or before the Closing Date.  If Seller and Purchaser
are unable to agree by that date, the affected Overriding Royalty Interests
shall be not be conveyed to Purchaser at Closing, and, except to the extent that
Seller has elected to attempt to cure a Title Defect, all Title Defect Amounts
and Title Benefit Amounts in dispute shall be exclusively and finally resolved
by arbitration pursuant to this Section 3.8.
 
(b) During the 10-day period following the Closing Date, Title Defect Amounts
and Title Benefit Amounts in dispute shall be submitted to a title attorney with
at least 10 years' experience in oil and gas titles in Texas as selected by
mutual agreement of Purchaser and Seller, or, absent such agreement during the
10-day period, by the Houston office of the American Arbitration Association
(the "Title Arbitrator").  Likewise, if by the end of the Cure Period, Seller
has failed to cure any Title Defects with respect to which it delivered a Cure
Notice or a dispute exists as to whether (or the extent to which) a Title Defect
has been cured, and Seller and Purchaser have been unable to agree on the Title
Defect Amounts for such Title Defects (or their existence), the Title Defect
Amounts in dispute shall be submitted to the Title Arbitrator.  The Title
Arbitrator shall not have worked as an employee or outside counsel for any Party
or its Affiliates during the five (5) year period preceding the arbitration or
have any financial interest in the dispute.  The arbitration proceeding shall be
held in Houston, Texas and shall be conducted in accordance with the Commercial
Arbitration Rules of the American Arbitration Association, to the extent such
rules do not conflict with the terms of this Section.  The Title Arbitrator's
determination shall be made within forty-five (45) days after submission of the
matters in dispute and shall be final and binding upon the Parties, without
right of appeal.  In making his determination, the Title Arbitrator shall be
bound by the rules set forth in this Article 3 and may consider such other
matters as in the opinion of the Title Arbitrator are necessary or helpful to
make a proper determination.  Additionally, the Title Arbitrator may consult
with and engage disinterested third Persons to advise the arbitrator, including
title attorneys from other states and petroleum engineers.  The Title Arbitrator
shall act as an expert for the limited purpose of determining the specific
disputed Title Defect Amounts submitted by any Party and may not award damages,
interest, or penalties to any Party with respect to any matter.  Seller and
Purchaser shall each bear its own legal fees and other costs of presenting its
case.  Purchaser shall bear one-half of the costs and expenses of the Title
Arbitrator and Seller shall be responsible for the remaining one-half of the
costs and expenses.
 
(c) On or before five (5) Business Days after the date on which (i) the Parties
agree upon the existence or Title Defect Amounts with respect to all disputed
Title Defects affecting an Overriding Royalty Interest or Seller receives the
final determination of the Title Arbitrator with respect thereto and (ii) the
Cure Period with respect to all alleged Title Defects has expired, Seller shall
elect to sell or retain any Overriding Royalty Interest affected by a Title
Defect pursuant to Section 3.6(b) or 3.6(c); provided, however, that, if Seller
does not timely make such an election, Seller shall be deemed to have elected to
exclude such affected Overriding Royalty Interest pursuant to Section 3.6(b).
 
 
-7-

--------------------------------------------------------------------------------

 
 
3.9 Limitations; Disclaimers.
 
(a) THE REMEDIES PROVIDED FOR IN THIS ARTICLE 3 SHALL, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, BE THE EXCLUSIVE RIGHT AND REMEDY OF PURCHASER WITH
RESPECT TO SELLER'S BREACH OF ITS WARRANTY AND REPRESENTATION IN
SECTION 3.1.  EXCEPT AS SPECIFICALLY PROVIDED IN THIS ARTICLE 3 AND THE
CONVEYANCE, PURCHASER ACKNOWLEDGES AND AGREES THAT THE OVERRIDING ROYALTIES ARE
BEING SOLD HEREBY WITHOUT WARRANTY OF TITLE, EXPRESS OR IMPLIED, AND HEREBY
RELEASES, REMISES, AND FOREVER DISCHARGES SELLER AND ITS AFFILIATES AND ALL SUCH
PARTIES' MEMBERS, PARTNERS, OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, ADVISORS,
AND REPRESENTATIVES FROM ANY AND ALL SUITS, LEGAL OR ADMINISTRATIVE PROCEEDINGS,
CLAIMS, DEMANDS, DAMAGES, LOSSES, COSTS, LIABILITIES, INTEREST, OR CAUSES OF
ACTION WHATSOEVER, IN LAW OR IN EQUITY, KNOWN OR UNKNOWN, WHICH PURCHASER MIGHT
NOW OR SUBSEQUENTLY MAY HAVE, BASED ON, RELATING TO OR ARISING OUT OF, ANY TITLE
DEFECT OR DEFICIENCY IN TITLE WHATSOEVER.
 
(b) The representation and warranty in Section 3.1 shall terminate as of the
Defect Claim Date and shall have no further force and effect thereafter,
provided there shall be no termination of Purchaser's or Seller's rights under
this Article 3 with respect to any Title Defect claim properly reported pursuant
to Section 3.3 on or before the Defect Claim Date.
 
Article 4
DISCLAIMERS; REPRESENTATIONS AND WARRANTIES
 
4.1 Environmental.  PURCHASER ACKNOWLEDGES THAT SELLER HAS NOT MADE, AND WILL
NOT MAKE, ANY REPRESENTATION OR WARRANTY REGARDING THE RELEASE OF MATERIALS INTO
THE ENVIRONMENT, THE PROTECTION OF THE ENVIRONMENT, HEALTH OR SAFETY, OR ANY
OTHER MATTERS RELATED TO THE ENVIRONMENTAL CONDITION OF THE OVERRIDING ROYALTY
INTERESTS OR ANY ENVIRONMENTAL DEFICIENCY WITH RESPECT THERETO.
 
4.2 Other representations.  EXCEPT AS EXPRESSLY REPRESENTED OTHERWISE IN THIS
AGREEMENT OR IN THE CONVEYANCE, WITHOUT LIMITING THE GENERALITY OF THE
FOREGOING, SELLER MAKES NO, AND EXPRESSLY DISCLAIMS, ANY REPRESENTATION OR
WARRANTY, EXPRESS OR IMPLIED, AS TO (A) TITLE TO ANY OF THE OVERRIDING ROYALTY
INTERESTS, (B) THE CONTENTS, CHARACTER OR NATURE OF ANY DESCRIPTIVE MEMORANDUM,
OR ANY REPORT OF ANY PETROLEUM ENGINEERING CONSULTANT, OR ANY GEOLOGICAL OR
SEISMIC DATA OR INTERPRETATION, RELATING TO THE OVERRIDING ROYALTY INTERESTS,
(C) THE QUANTITY, QUALITY, OR RECOVERABILITY OF PETROLEUM SUBSTANCES IN OR FROM
THE OVERRIDING ROYALTIES, (D) THE EXISTENCE OF ANY PROSPECT, RECOMPLETION,
INFILL, OR STEP-OUT DRILLING OPPORTUNITIES, (E) ANY ESTIMATES OF THE VALUE OF
THE OVERRIDING ROYALTIES OR FUTURE REVENUES GENERATED BY THE OVERRIDING
ROYALTIES, (F) THE PRODUCTION OF PETROLEUM SUBSTANCES FROM THE OVERRIDING
ROYALTIES, OR WHETHER PRODUCTION HAS BEEN CONTINUOUS, OR IN PAYING QUANTITIES,
OR ANY PRODUCTION OR DECLINE RATES, (G) THE MAINTENANCE, REPAIR, CONDITION,
QUALITY, SUITABILITY, DESIGN, OR MARKETABILITY OF THE OVERRIDING ROYALTIES,
(H) INFRINGEMENT OF ANY INTELLECTUAL PROPERTY RIGHT, OR (I) ANY OTHER MATERIALS
OR INFORMATION THAT MAY HAVE BEEN MADE AVAILABLE OR COMMUNICATED TO PURCHASER OR
ITS AFFILIATES, OR ITS OR THEIR EMPLOYEES, AGENTS, CONSULTANTS, REPRESENTATIVES,
OR ADVISORS IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT
OR THE PURCHASE AGREEMENT OR ANY DISCUSSION OR PRESENTATION RELATING THERETO,
AND FURTHER DISCLAIMS ANY REPRESENTATION OR WARRANTY, EXPRESS OR IMPLIED, OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, OR CONFORMITY TO MODELS OR
SAMPLES OF MATERIALS, IT BEING EXPRESSLY UNDERSTOOD AND AGREED BY THE PARTIES
HERETO THAT, EXCEPT AS EXPRESSLY PROVIDED HEREIN, THE OVERRIDING ROYALTIES ARE
BEING TRANSFERRED "AS IS, WHERE IS," WITH ALL FAULTS AND DEFECTS, AND THAT
PURCHASER HAS MADE OR CAUSED TO BE MADE SUCH INSPECTIONS AS PURCHASER DEEMS
APPROPRIATE.
 
 
-8-

--------------------------------------------------------------------------------

 
 
4.3 Seller's Representations.  Section 5.1 of the Purchase Agreement is
incorporated herein by this reference, with all references therein to "Seller
Party" deemed to mean "Seller" (as defined in this Agreement) and all references
to "Assets" deemed to mean "Overriding Royalty Interests."
 
4.4 Purchaser's Representations.
 
(a) Sections 6.1 through 6.4, inclusive, of the Purchase Agreement are
incorporated herein by this reference.
 
(b) Purchaser is acquiring the Overriding Royalty Interests for its own account
and not with a view to their sale or distribution in violation of the Securities
Act of 1933, as amended, the rules and regulations thereunder, any applicable
state blue sky Laws, or any other applicable securities Laws.
 
(c) Purchaser is (or its advisors are) experienced and knowledgeable in the oil
and gas business and aware of the risks of that business.  Purchaser
acknowledges and affirms that (i) it has been provided the opportunity to
conduct its independent investigation, verification, analysis, and evaluation of
the Overriding Royalty Interests, and (ii) it has made all such reviews and
inspections of the Overriding Royalty Interests as it has deemed necessary or
appropriate to enter into this Agreement.  Except for the representations and
warranties expressly made by Seller in Article 3 of this Agreement or in the
Conveyance, Purchaser acknowledges that there are no representations or
warranties, express or implied, as to the financial condition, liabilities,
operations, business, or prospects of the Overriding Royalty Interests and that,
in making its decision to enter into this Agreement and to consummate the
transactions contemplated hereby, Purchaser has relied solely upon its own
independent investigation, verification, analysis, and evaluation.  Purchaser
understands and acknowledges that neither the United States Securities and
Exchange Commission nor any federal, state, or foreign agency has passed upon
the Overriding Royalty Interests or made any finding or determination as to the
fairness of an investment in the Overriding Royalty Interests or the accuracy or
adequacy of the disclosures made to Purchaser, and except as set forth in
Article 7, Purchaser is not entitled to cancel, terminate, or revoke this
Agreement.  
 
 
-9-

--------------------------------------------------------------------------------

 
 
(d) Purchaser and its representatives have (i) been permitted full and complete
access to all materials relating to the title to the Overriding Royalty
Interests, (ii) been afforded the opportunity to ask all questions of Seller (or
one or more Persons acting on Seller's behalf) concerning the title to the
Overriding Royalty Interests, (iii) been afforded the opportunity to investigate
the condition, including the subsurface condition, of the Overriding Royalty
Interests, and (iv) had the opportunity to take such other actions and make such
other independent investigations as Purchaser deems necessary to evaluate the
Overriding Royalty Interests and understand the merits and risks of an
investment therein and the verify the truth, accuracy, and completeness of the
materials, documents, and other information provided or made available to
Purchaser (whether by Seller or otherwise).
 
4.5 Further Assurances.  After Closing, Seller and Purchaser each agrees to take
such further actions and to execute, acknowledge, and deliver all such further
documents as are reasonably requested by the other for carrying out the purposes
of this Agreement or of any document delivered pursuant to this Agreement.
 
Article 5
CONDITIONS TO CLOSING
 
5.1 Conditions of Seller to Closing.  The obligations of Seller to consummate
the transactions contemplated by this Agreement are subject, at the option of
Seller, to the satisfaction on or prior to Closing of each of the following
conditions:
 
(a) Representations.  The representations and warranties of Purchaser set forth
in Section 4.4 shall be true and correct in all material respects (considering
the transaction as a whole) as of the date of this Agreement and as of the
Closing Date as though made on and as of the Closing Date;
 
(b) No Action.  On the Closing Date, no injunction, order, or award restraining,
enjoining, or otherwise prohibiting the consummation of the transactions
contemplated by this Agreement, or granting substantial damages in connection
therewith, shall have been issued and remain in force, and no suit, action, or
other proceeding (excluding any such matter initiated by Seller or any of its
Affiliates) shall be pending before any Governmental Authority or body of
competent jurisdiction seeking to enjoin or restrain or otherwise prohibit the
consummation of the transactions contemplated by this Agreement or recover
substantial damages from Seller or any Affiliate of Seller resulting therefrom;
 
 
-10-

--------------------------------------------------------------------------------

 
 
(c) Governmental Consents.  All material consents and approvals of any
Governmental Authority or other Person required for the transfer of the
Overriding Royalty Interests from Seller to Purchaser as contemplated under this
Agreement, except consents and approvals of assignments by Governmental
Authorities that are customarily obtained after closing, shall have been
granted, or the necessary waiting period shall have expired, or early
termination of the waiting period shall have been granted;
 
(d) Purchase Agreement.  The closing contemplated by Article IX of the Purchase
Agreement shall have occurred, or shall be consummated contemporaneously
herewith; and
 
(e) No termination.  Neither Purchaser nor Seller shall have terminated this
Agreement pursuant to the terms of Article 7.
 
5.2 Conditions of Purchaser to Closing.  The obligations of Purchaser to
consummate the transactions contemplated by this Agreement are subject, at the
option of Purchaser, to the satisfaction on or prior to Closing of each of the
following conditions:
 
(a) Representations.  The representations and warranties of Seller set forth in
Section 4.3 shall be true and correct in all material respects (considering the
transaction as a whole) as of the date of this Agreement and as of the Closing
Date as though made on and as of the Closing Date.
 
(b) No Action.  On the Closing Date, no injunction, order, or award restraining,
enjoining, or otherwise prohibiting the consummation of the transactions
contemplated by this Agreement, or granting substantial damages in connection
therewith, shall have been issued and remain in force, and no suit, action, or
other proceeding (excluding any such matter initiated by Purchaser or any of its
Affiliates) shall be pending before any Governmental Authority or body of
competent jurisdiction seeking to enjoin or restrain or otherwise prohibit the
consummation of the transactions contemplated by this Agreement or recover
substantial damages from Purchaser or any Affiliate of Purchaser resulting
therefrom;
 
(c) Governmental Consents.  All material consents and approvals of any
Governmental Authority or other Person required for the transfer of the
Overriding Royalty Interests from Seller to Purchaser as contemplated under this
Agreement, except consents and approvals of assignments by Governmental
Authorities that are customarily obtained after closing, shall have been granted
or the necessary waiting period shall have expired, or early termination of the
waiting period shall have been granted;
 
(d) Encumbrances.  Seller shall have delivered to Purchaser partial releases of
the liens set forth under the heading "Liens to be Released at Closing" on
Schedule 3.3 of the Purchase Agreement with respect to the Overriding Royalty
Interests;
 
(e) Purchase Agreement.  The closing contemplated by Article IX of the Purchase
Agreement shall have occurred, or shall be consummated contemporaneously
herewith.
 
(f) No termination.  Neither Purchaser nor Seller shall have terminated this
Agreement pursuant to the terms of Article 7.
 
 
-11-

--------------------------------------------------------------------------------

 
 
Article 6
CLOSING
 
6.1 Time and Place of Closing.  The consummation of the purchase and sale of the
Overriding Royalty Interests contemplated by this Agreement (the "Closing")
shall, unless otherwise agreed to in writing by Purchaser and Seller, take place
at the offices of Bracewell & Giuliani LLP located at 711 Louisiana St., Suite
2300, Houston, Texas, at 10:00 a.m., local time, on July 15, 2008 (the "Target
Closing Date"), or if all conditions in Article 5 to be satisfied prior to
Closing have not yet been satisfied or waived, as soon thereafter as such
conditions have been satisfied or waived, subject to the provisions of Article
7.  The date on which the Closing occurs is referred to herein as the "Closing
Date."
 
6.2 Obligations of Seller at Closing.  At the Closing, upon the terms and
subject to the conditions of this Agreement, and subject to the simultaneous
performance by Purchaser of its obligations pursuant to Section 6.3, Seller
shall deliver or cause to be delivered to Purchaser, among other things, the
following:
 
(a) Counterparts of the Conveyance in the form attached hereto as Exhibit C,
duly executed by Seller, in sufficient duplicate originals to allow recording in
all appropriate jurisdictions and offices;
 
(b) Assignments in form required by any Governmental Authority necessary for the
assignment of any Overriding Royalty Interests, duly executed by Seller, in
sufficient duplicate originals to allow recording in all appropriate offices;
 
(c) A certificate by an authorized officer of Seller, dated as of Closing,
certifying on behalf of Seller that the condition set forth in Section 5.2(a)
has been fulfilled.
 
(d) Executed certificates described in Treasury Regulation § 1.1445-2(b)(2)
certifying that Seller is not a foreign person within the meaning of the Code;
 
(e) A certificate duly executed by the secretary or any assistant secretary (or
other authorized officer) of Seller, dated as of the Closing, (i) attaching and
certifying on behalf of Seller complete and correct copies of (A) the
resolutions of the Board of Directors, managers, or other equivalent governing
body of Seller authorizing the execution, delivery, and performance by Seller of
this Agreement and the transactions contemplated hereby and (B) any required
approval by the stockholders, members, or partners, as applicable, of Seller of
this Agreement and the transactions contemplated hereby and (ii) certifying on
behalf of Seller the incumbency of each officer of Seller executing this
Agreement or any document delivered in connection with the Closing;
 
(f) Releases of the liens listed on Schedule 3.3 of the Purchase Agreement under
the heading "Liens to be Released at Closing" with respect to the Overriding
Royalty Interests; and
 
(g) All other instruments, documents, and other items reasonably necessary to
effectuate the terms of this Agreement, as may be reasonably requested by
Purchaser.
 
 
-12-

--------------------------------------------------------------------------------

 
 
6.3 Obligations of Purchaser at Closing.  At the Closing, upon the terms and
subject to the conditions of this Agreement, and subject to the simultaneous
performance by Seller of its obligations pursuant to Section 6.2, Purchaser
shall deliver or cause to be delivered to Seller, among other things, the
following:
 
(a) A wire transfer of the Closing Payment in same-day funds;
 
(b) Counterparts of the Conveyance, duly executed by Purchaser, in sufficient
duplicate originals to allow recording in all appropriate jurisdictions and
offices;
 
(c) Assignments in form required by any Governmental Authority for the
assignment of any Overriding Royalty Interests controlled by such Governmental
Authority, duly executed by Purchaser, in sufficient duplicate originals to
allow recording in all appropriate offices;
 
(d) A certificate by an authorized corporate officer of Purchaser, dated as of
the Closing, certifying on behalf of Purchaser that the condition set forth in
Section 5.1(a) has been fulfilled;
 
(e) A certificate duly executed by the secretary or any assistant secretary (or
other authorized officer) of Purchaser, dated as of the Closing, (i) attaching
and certifying on behalf of Purchaser complete and correct copies of (A) the
resolutions of the Board of Directors, managers, or other equivalent governing
body of Purchaser authorizing the execution, delivery, and performance by
Purchaser of this Agreement and the transactions contemplated hereby and (B) any
required approval by the stockholders, members, or partners, as applicable, of
Purchaser of this Agreement and the transactions contemplated hereby and
(ii) certifying on behalf of Purchaser the incumbency of each officer of
Purchaser executing this Agreement or any document delivered in connection with
the Closing;
 
(f) All other instruments, documents, and other items reasonably necessary to
effectuate the terms of this Agreement, as may be reasonably requested by
Seller.
 
6.4 Closing and Post-Closing Purchase Price Adjustments.
 
(a) Not later than five (5) Business Days prior to the Closing Date, Seller
shall prepare and deliver to Purchaser, using and based upon the best
information available to Seller, a preliminary settlement statement estimating
the Purchase Price for the Assets after giving effect to all adjustments set
forth in Section 2.4.  The estimate delivered in accordance with this Section
1.1(a) shall constitute the dollar amount to be payable by Purchaser to Seller
at the Closing (the "Closing Payment").
 
 
-13-

--------------------------------------------------------------------------------

 
 
(b) As soon as reasonably practicable after the Closing but not later than the
later of (a) the one hundred and twentieth (120th) day following the Closing
Date and (b) the fifth (5th) Business Day after the Title Arbitrator finally
determines all disputed Title Defect and Title Benefit Amounts pursuant to
Section 3.8, Seller shall prepare and deliver to Purchaser a draft statement
setting forth the final calculation of the Purchase Price and showing the
calculation of each adjustment under Section 2.4, based on the most recent
actual figures for each adjustment.  Seller shall, at Purchaser's request, make
reasonable documentation available to support the final figures.  As soon as
reasonably practicable, but not later than the thirtieth (30th) day following
receipt of Seller's statement hereunder, Purchaser shall deliver to Seller a
written report containing any changes that Purchaser proposes be made to such
statement.  Seller may deliver a written report to Purchaser during this same
period reflecting any changes that Seller proposes to be made to such statement
as a result of additional information received after the statement was
prepared.  The Parties shall undertake to agree on the final statement of the
Purchase Price no later than ninety (90) days after delivery of Seller's
statement.  In the event that the Parties cannot reach agreement within such
period of time, any Party may refer the items of adjustment which are in dispute
to the Houston office of Deloitte & Touche LLP, or, if such firm is not able or
willing to serve, a nationally-recognized independent accounting firm or
consulting firm mutually acceptable to both Purchaser and Seller (the
"Accounting Arbitrator"), for review and final determination by
arbitration.  The Accounting Arbitrator shall conduct the arbitration
proceedings in Houston, Texas in accordance with the Commercial Arbitration
Rules of the American Arbitration Association, to the extent such rules do not
conflict with the terms of this Section.  The Accounting Arbitrator's
determination shall be made within forty-five (45) days after submission of the
matters in dispute and shall be final and binding on all Parties, without right
of appeal.  In determining the proper amount of any adjustment to the Purchase
Price, the Accounting Arbitrator shall be bound by the terms of Sections 2.3 and
2.4 and may not increase the Purchase Price more than the increase proposed by
Seller nor decrease the Purchase Price more than the decrease proposed by
Purchaser, as applicable.  The Accounting Arbitrator shall act as an expert for
the limited purpose of determining the specific disputed aspects of Purchase
Price adjustments submitted by any Party and may not award damages, interest
(except as expressly provided for in this Section), or penalties to any Party
with respect to any matter.  Seller and Purchaser shall each bear their own
legal fees and other costs of presenting their case.  Seller shall bear one-half
and Purchaser shall bear one-half of the costs and expenses of the Accounting
Arbitrator.  Within ten (10) days after the earlier of (i) the expiration of
Purchaser's thirty (30) day review period without delivery of any written report
or (ii) the date on which the Parties or the Accounting Arbitrator finally
determine the Purchase Price, (x) Purchaser shall pay to Seller the amount by
which the Purchase Price exceeds the Purchase Price or (y) Seller shall pay to
Purchaser the amount by which the Closing Payment exceeds the Purchase Price, as
applicable.
 
(c) Purchaser shall assist Seller in preparation of the final statement of the
Purchase Price under this Section 6.4 by furnishing invoices, receipts,
reasonable access to personnel and such other assistance as may be requested by
Seller to facilitate such process post-Closing.
 
Article 7
TERMINATION
 
7.1 Termination.  This Agreement may be terminated at any time prior to Closing:
(a) by the mutual prior written consent of Seller and Purchaser; (b) by either
Seller or Purchaser, if Closing has not occurred on or before January 1, 2009;
(c) by either Party if the Purchase Agreement is terminated; or (d) by either
Party if the aggregate adjustment to the Unadjusted Purchase Price pursuant to
Article 3 is greater than ten percent (10%) of the Unadjusted Purchase Price;
provided, however, that no Party shall be entitled to terminate this Agreement
under Section 7.1(b) if the Closing has failed to occur because such Party
negligently or willfully failed to perform or observe in any material respect
its covenants and agreements hereunder or such Party is in breach of its
representations and warranties set forth in this Agreement.
 
 
-14-

--------------------------------------------------------------------------------

 
 
7.2 Effect of Termination.  If this Agreement is terminated pursuant to
Section 7.1, this Agreement shall become void and of no further force or effect
(except for the provisions of Sections 9.1, 9.2, 9.4, 9.5, 9.6, 9.7, 9.8, 9.9,
9.10, 9.12, 9.13, and 9.14, all of which shall continue in full force and
effect).  Notwithstanding anything to the contrary in this Agreement, the
termination of this Agreement under Section 7.1 shall not relieve any Party from
liability for any willful or negligent failure to perform or observe in any
material respect any of its agreements or covenants contained herein that are to
be performed or observed at or prior to Closing.  In the event this Agreement
terminates under Section 7.1 and any Party has willfully or negligently failed
to perform or observe in any material respect any of its agreements or covenants
contained herein which are to be performed or observed at or prior to Closing,
then the other Party shall be entitled to all remedies available at law or in
equity and shall be entitled to recover court costs and attorneys' fees in
addition to any other relief to which such Party maybe entitled.
 
Article 8
ASSUMPTION AND INDEMNIFICATION
 
8.1 Assumption. On the Closing Date Purchaser shall assume and hereby agrees to
fulfill, perform, pay and discharge (or cause to be fulfilled, performed, paid
or discharged) all obligations and liabilities of Seller and its Affiliates,
whether known or unknown (the "Assumed Obligations") with respect to the
Overriding Royalty Interests, regardless of whether such obligations or
liabilities arose prior to, on, or after the Effective Date, including, without
limitation, obligations arising from or relating to Title Defects or title to
the Overriding Royalty Interests.
 
8.2 Indemnification.  From and after Closing Purchaser shall indemnify, defend
and hold harmless each Seller Party and their Affiliates and their respective
officers, directors, employees, and agents (the "Seller Group") from and against
all Damages (irrespective of any limitation upon amount) incurred or suffered by
Seller Group caused by, arising out of, or resulting from the Assumed
Obligations.
 
8.3 Procedures.  Section 12.3 of the Purchase Agreement shall be incorporated
herein mutatis mutandis.
 
8.4 Survival.  The representations, warranties, covenants, and agreements of the
Parties hereunder and the corresponding representations and warranties given in
the certificates delivered at Closing pursuant to Sections 6.2(c) and 6.3(d), as
applicable, shall survive the Closing indefinitely except with respect the
representation set forth in Section 3.1, which representation shall terminate as
of the date more specifically set forth therein.
 
8.5 Claims by Related Third Persons.  Any claim for indemnity under this
Section 8.2 by any Affiliate, director, officer, employee, or agent must be
brought and administered by the applicable Party to this Agreement.  No
Indemnified Person other than the Seller and Purchaser shall have any rights
against either the Seller or Purchaser under the terms of this Section 8.2
except as may be exercised on its behalf by Purchaser or Seller, as applicable,
pursuant to this Section 8.5.  Each of Seller and Purchaser may elect to
exercise or not exercise indemnification rights under this Section on behalf of
the other Indemnified Persons affiliated with it in its sole discretion and
shall have no liability to any such other Indemnified Person for any action or
inaction under this Section.
 
 
-15-

--------------------------------------------------------------------------------

 
 
8.6 Exclusive Remedies.  Each Party's sole and exclusive remedy against the
other Party for (a) any and all breaches of the representations, warranties,
covenants, and agreements of such other Party contained in this Agreement,
respectively; and (b) the Assumed Obligations, is set forth in this Article 8,
and if no such right of indemnification is expressly provided, then such claims
are hereby waived to the fullest extent permitted by Law.  Except as expressly
set forth above, each Party hereto releases, remises, and forever discharges the
other Party and its Affiliates, and its and their respective officers,
directors, employees, and agents from any and all suits, legal, or
administrative proceedings, claims, demands, damages, losses, costs,
liabilities, interest, or causes of action whatsoever, in law or in equity,
known or unknown, which such Parties might now or subsequently may have, based
on, relating to, or arising out of, this Agreement or the ownership, use, or
operation of the Overriding Royalty Interests, or the condition, quality,
status, or nature of the Overriding Royalty Interests, INCLUDING RIGHTS TO
CONTRIBUTION UNDER THE COMPREHENSIVE ENVIRONMENTAL RESPONSE, COMPENSATION AND
LIABILITY ACT OF 1980, AS AMENDED, BREACHES OF STATUTORY AND IMPLIED WARRANTIES,
NUISANCE OR OTHER TORT ACTIONS, RIGHTS TO PUNITIVE DAMAGES, COMMON LAW RIGHTS OF
CONTRIBUTION, ANY RIGHTS UNDER INSURANCE POLICIES ISSUED OR UNDERWRITTEN BY THE
OTHER PARTY OR ANY OF ITS AFFILIATES, AND ANY RIGHTS UNDER AGREEMENTS BETWEEN
SELLER AND ANY AFFILIATE OF SELLER, EVEN IF CAUSED IN WHOLE OR IN PART BY THE
NEGLIGENCE (WHETHER SOLE, JOINT OR CONCURRENT), STRICT LIABILITY OR OTHER LEGAL
FAULT OF ANY RELEASED PERSON INVITEE, OR THIRD PARTY.  Notwithstanding the
foregoing, this Article 8 shall not apply in respect of title matters and Title
Defects which are exclusively covered by Article 3 and the Conveyance.
 
Article 9
MISCELLANEOUS
 
9.1 Counterparts.  This Agreement may be executed in counterparts, each of which
shall be deemed an original instrument, but all such counterparts together shall
constitute but one agreement.
 
9.2 Notices.  All notices that are required or may be given pursuant to this
Agreement shall be sufficient in all respects if given in writing, in English
and delivered personally, by telecopy or by recognized courier service, as
follows:
 
 
If to Seller:
O'Brien Resources, LLC

 
 
425 Ashley Ridge Boulevard, Suite 300

 
 
Shreveport, Louisiana 71106

 
 
Attention:  William J. O'Brien, III

 
 
Telephone: (318) 865-8568

 
 
Facsimile:  (318) 865-5173

 
 
-16-

--------------------------------------------------------------------------------

 
 
with a copy to:
Bracewell & Giuliani LLP

 
 
Pennzoil Place, South Tower

 
 
711 Louisiana Street, Suite 2300

 
 
Houston, Texas 77002

 
 
Attention:
James McAnelly III

 
 
Telephone:
(713) 221-1194

 
 
Telecopy:
(713) 222-3241

 
 
If to Purchaser:
Berry Petroleum Company

 
 
950 – 17th Street, Suite 2400

 
 
Denver, Colorado 80202

 
 
Attention:
Michael Duginski

 
 
Telephone:
(303) 825-3344

 
 
Telecopy:
(303) 825-3350

 
 
With a copy to:
Holland & Hart LLP

 
 
555 – 17th Street, Suite 3200

 
 
Denver, Colorado 80202

 
 
Attention:
Davis O'Connor

 
 
Telephone:
(303) 295-8000

 
 
Telecopy:
(303) 295-8261

 
Either Party may change its address for notice by notice to the other in the
manner set forth above.  All notices shall be deemed to have been duly given at
the time of receipt by the Party to which such notice is addressed.
 
9.3 Sales or Use Tax, Recording Fees and Similar Taxes and Fees.  Purchaser
shall bear any sales, use, excise, real property transfer or gain, gross
receipts, goods and services, registration, capital, documentary, stamp or
transfer Taxes, recording fees, and similar Taxes and fees incurred and imposed
upon, or with respect to, the property transfers or other transactions
contemplated hereby.  Should any Seller Party or any Affiliate of any Seller
Party pay any amount for which Purchaser is liable under this Section 9.3,
Purchaser shall, promptly following receipt of Seller's invoice, reimburse the
amount paid.  If such transfers or transactions are exempt from any such taxes
or fees upon the filing of an appropriate certificate or other evidence of
exemption, Purchaser shall timely furnish to Seller such certificate or
evidence.
 
9.4 Expenses.  Except as provided to the contrary herein or in the Purchase
Agreement all expenses incurred by Seller in connection with or related to the
authorization, preparation or execution of this Agreement, and the Exhibits and
Schedules hereto and thereto, and all other matters related to the Closing,
including without limitation, all fees and expenses of counsel, accountants and
financial advisers employed by Seller, shall be borne solely and entirely by
Seller, and all such expenses incurred by Purchaser shall be borne solely and
entirely by Purchaser.
 
9.5 Governing Law and Venue.  This Agreement and the legal relations between the
Parties shall be governed by and construed in accordance with the laws of the
State of Texas, without regard to principles of conflicts of laws that would
direct the application of the laws of another jurisdiction.
 
 
-17-

--------------------------------------------------------------------------------

 
 
9.6 Dispute Resolution.  Each Party consents to personal jurisdiction in any
action brought in the United States federal courts located in the State of Texas
with respect to any dispute, claim, or controversy arising out of or in relation
to or in connection with this Agreement, and each of the Parties hereto agrees
that any action instituted by it against the other with respect to any such
dispute, controversy, or claim (except to the extent a dispute, controversy, or
claim arising out of or in relation to or in connection the determination of a
Title Defect Amount pursuant to Section 3.8 is referred to an expert pursuant to
that Section) will be instituted exclusively in the United States District Court
for the Southern District of Texas, Houston Division.  The Parties hereby waive
trial by jury in any action, proceeding, or counterclaim brought by any Party
against another in any matter whatsoever arising out of or in relation to or in
connection with this Agreement.
 
9.7 Captions.  The captions in this Agreement are for convenience only and shall
not be considered a part of or affect the construction or interpretation of any
provision of this Agreement.
 
9.8 Waivers.  Any failure by any Party to comply with any of its obligations,
agreements, or conditions herein contained may be waived by the Party to whom
such compliance is owed by an instrument signed by the Party to whom compliance
is owed and expressly identified as a waiver, but not in any other manner.  No
waiver of, or consent to a change in, any of the provisions of this Agreement
shall be deemed or shall constitute a waiver of, or consent to a change in,
other provisions hereof (whether or not similar), nor shall such waiver
constitute a continuing waiver unless otherwise expressly provided.
 
9.9 Assignment.  No Party shall assign (including, without limitation, by change
of control, merger, consolidation, or stock purchase) or otherwise transfer all
or any part of this Agreement, nor shall any Party delegate any of its rights or
duties hereunder (including, without limitation, by change of control, merger,
consolidation, or stock purchase), without the prior written consent of the
other Party and any transfer or delegation made without such consent shall be
void.  Subject to the foregoing, this Agreement shall be binding upon and inure
to the benefit of the Parties hereto and their respective successors and
assigns.
 
9.10 Entire Agreement.  This Agreement and the documents to be executed
hereunder, and the Exhibits and Schedules attached hereto, constitute the entire
agreement among the Parties pertaining to the subject matter hereof, and
supersede all prior agreements, understandings, negotiations and discussions,
whether oral or written, of the Parties pertaining to the subject matter hereof.
 
9.11 Amendment.  This Agreement may be amended or modified only by an agreement
in writing signed by Seller and Purchaser and expressly identified as an
amendment or modification.
 
 
-18-

--------------------------------------------------------------------------------

 
 
9.12 No Third-Person Beneficiaries.  Nothing in this Agreement shall entitle any
Person other than Purchaser and Seller to any claim, cause of action, remedy or
right of any kind, except the rights expressly provided to the Persons described
in Section 8.3.
 
9.13 References.
 
In this Agreement:
 
(d) References to any gender includes a reference to all other genders;
 
(e) References to the singular includes the plural, and vice versa;
 
(f) Reference to any Article or Section means an Article or Section of this
Agreement;
 
(g) Reference to any Exhibit or Schedule means an Exhibit or Schedule to this
Agreement, all of which are incorporated into and made a part of this Agreement;
 
(h) Unless expressly provided to the contrary, "hereunder", "hereof", "herein",
and words of similar import are references to this Agreement as a whole and not
any particular Section or other provision of this Agreement;
 
(i) References to "$" or "dollars" means United States dollars; and
 
(j) "Include" and "including" shall mean include or including without limiting
the generality of the description preceding such term.
 
9.14 Construction.  Purchaser is capable of making such investigation,
inspection, review and evaluation of the Assets as a prudent purchaser would
deem appropriate under the circumstances, including with respect to all matters
relating to the Assets, their value, operation, and suitability.  Each of Seller
and Purchaser has had the opportunity to exercise business discretion in
relation to the negotiation of the details of the transaction contemplated
hereby.  This Agreement is the result of arm's-length negotiations from equal
bargaining positions.  It is expressly agreed that this Agreement shall not be
construed against any Party, and no consideration shall be given or presumption
made, on the basis of who drafted this Agreement or any particular provision
thereof.
 

 
-19-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Agreement has been signed by each of the Parties as of
the date first above written.
 
SELLER:


O'BRIEN RESOURCES, LLC


By:                                                                      
William J. O'Brien III
Chairman and Chief Executive Officer




PURCHASER:


BERRY PETROLEUM COMPANY


By:           
Name:                                                                      
Title:                                                                      
